t c memo united_states tax_court deer park country club petitioner v commissioner of internal revenue respondent docket no filed date john s elias for petitioner william i miller for respondent memorandum opinion hamblen chief_judge deer park country club petitioner is a nonprofit illinois corporation qualifying as a social_club that is exempt from taxation under sec_501 respondent determined a deficiency of dollar_figure in petitioner's federal_income_tax liability for its taxable_year ended october 1unless otherwise indicated section references are to the internal_revenue_code as in effect for the year in issue rule references are to the tax_court rules_of_practice and procedure the sole issue for decision is whether the gain that petitioner realized on the sale of land during the taxable_year in issue constitutes unrelated_business_income subject_to federal_income_tax under sec_512 or income that qualifies for nonrecognition treatment under sec_512 background this case was submitted fully stipulated pursuant to rule the stipulation of facts and attached exhibits are incorporated herein by this reference at the time the petition was filed petitioner maintained its principal_place_of_business in oglesby illinois petitioner operates a country club providing recreational and social activities including but not limited to golf swimming and tennis in petitioner purchased two tracts of land consisting of and acres respectively petitioner used the 1-acre tract as a 9-hole golf course and the 8-acre tract as a fishing property petitioner continued to use the fishing property in the performance of its exempt_function from to 2we note that although the first page of the notice_of_deficiency issued to petitioner identifies the tax period as the taxable_year ended date the petition filed herein includes an allegation that the tax period in dispute concerns petitioner's tax_year ended date respondent admits this allegation in her answer in petitioner transferred the 8-acre fishing property plus an additional sum of dollar_figure to the state of illinois in exchange for acres of farmland petitioner accepted the 8-acre tract subject_to development restrictions imposed by the state of illinois that remained in effect for years from the date of the transfer as a consequence of these development restrictions petitioner rented out the 8-acre tract as farmland from to during the 5-year period that the property was rented out as farmland petitioner engaged a layout designer to develop plans for constructing an additional 9-hole golf course a swimming pool and tennis courts on the 8-acre tract the layout designer produced and petitioner's board_of directors considered various plans that would utilize the entire 8-acre tract for recreational facilities however after consulting with the banks that would provide financing for the planned expansion petitioner was forced to adopt a plan under which a portion of the 8-acre tract would be devoted to a housing development as opposed to recreational facilities the plan that petitioner finally settled on provided for acres to be devoted to new recreational facilities with the remaining acres to be subdivided as homesites for sale construction of the new recreational facilities on the acre tract was completed prior to the close of petitioner's taxable_year ended date the remaining acres were subdivided into homesites during petitioner's taxable_year ended date of the homesites were sold to petitioner's members for a total of dollar_figure petitioner's tax basis and development costs for the homesites sold totaled dollar_figure and dollar_figure respectively leaving petitioner with a gain of dollar_figure petitioner used the proceeds from the sale of the homesites to pay for the construction of the new recreational facilities during the period beginning year before and ending years after the sale of the homesites although petitioner originally intended that the entire 8-acre tract would be used for the development of new recreational facilities following the expiration of the 5-year restriction_period petitioner never used any part of the acre tract for recreational activities on the other hand the new recreational facilities constructed on the 59-acre tract have been used by petitioner directly in the performance of its exempt_function although petitioner filed a form_990 return of organization exempt from income_tax for its taxable_year ended date petitioner did not file a form 990-t exempt_organization 3at the time this case was submitted the three remaining homesites remained unsold business income_tax return reporting the gain realized on the sale of the homesites in question discussion respondent determined that the gain that petitioner realized on the sale of the homesites during the taxable_year ended date constitutes unrelated_business_income subject_to federal_income_tax under sec_512 petitioner counters that the gain in question qualifies for nonrecognition treatment under sec_512 it is well established that the commissioner's deficiency determination generally carries with it a presumption of correctness and that the taxpayer bears the burden of proving that the determination is incorrect rule a 290_us_111 moreover it has often been said exemptions as well as deductions are matters of legislative grace and a taxpayer seeking either must show that he comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 see 292_us_435 the parties agree that petitioner is an organization described in sec_501 that is exempt from income_taxation under sec_501 notwithstanding its exempt sec_501 provides continued status petitioner may nevertheless be subject_to tax with respect to business income that is not related to its exempt_function sec_501 in particular sec_511 provides that an organization described in sec_501 that is exempt from taxation under sec_501 may be subject_to the imposition of a tax computed as provided in sec_11 for each taxable_year in which such organization earns unrelated_business_taxable_income as defined in sec_512 sec_512 sets forth special rules regarding the application of the unrelated_business_income_tax to certain organizations described in sec_501 sec_512 provides in pertinent part special rules applicable to organizations described in paragraph or of sec_501 -- a general_rule --in the case of an organization described in paragraph of sec_501 the term unrelated_business_taxable_income means the gross_income excluding any exempt_function_income less the deductions allowed by this chapter which are directly connected with the production of the gross_income excluding exempt_function_income both computed with the modification sec_4 continued c list of exempt_organizations --the following organizations are referred to in subsection a clubs organized for pleasure recreation and other nonprofitable purposes substantially_all of the activities of which are for such purposes and no part of the net_earnings of which inures to the benefit of any private shareholder provided in paragraphs and of subsection b b exempt_function_income --for purposes of subparagraph a the term exempt_function_income means the gross_income from dues fees charges or similar amounts paid_by members of the organization as consideration for providing such members or their dependents or guests goods facilities or services in furtherance of the purposes constituting the basis for the exemption of the organization to which such income is paid d nonrecognition of gain --if property used directly in the performance of the exempt_function of an organization described in paragraph of sec_501 is sold by such organization and within a period beginning year before the date of such sale and ending years after such date other_property is purchased and used by such organization directly in the performance of its exempt_function gain if any from such sale shall be recognized only to the extent that such organization's sales_price of the old property exceeds the organization's cost of purchasing the other_property for purposes of the present case sec_512 can be summarized as providing that an organization described in sec_501 generally is subject_to unrelated_business_income_tax with respect to its gross_income except exempt_function_income and gains that while realized need not be recognized by virtue of sec_512 the dispute in the instant case centers on sec_512 respondent determined that petitioner is subject_to unrelated_business_income_tax in respect of the gain realized on the sale of the homesites in particular respondent maintains that the gain in question does not qualify for nonrecognition treatment under sec_512 because the 8-acre tract on which the homesites are situated was never used directly in the performance of petitioner's exempt_function petitioner asserts that the gain realized on the sale of the homesites qualifies for nonrecognition treatment under sec_512 on the theory that its various acts including the engagement of a layout designer to develop a plan to construct recreational facilities over the entire 8-acre tract demonstrate that the property was used directly in the performance of its exempt_function in this regard petitioner contends petitioner used the acres during the five-year restriction_period in the only way it realistically could which was to rent it out as farmland and to begin the process of developing the new facilities on the acres by engaging a layout designer to develop plans petitioner used the acres during the five- year restriction_period in performance of petitioner's exempt_function by beginning the development of better recreational facilities it is difficult to comprehend how the development would not be in performance of petitioner's exempt_function in support of the foregoing petitioner asserts that neither the plain language of sec_512 nor the legislative_history of the provision requires that property be in actual as distinct from planned recreational use in order to qualify for nonrecognition treatment we begin our analysis with the well established rule_of statutory construction that statutes are to be read so as to give effect to their plain and ordinary meaning unless to do so would produce absurd or futile results 310_us_534 see 84_tc_756 moreover where a statute is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 96_tc_895 83_tc_742 although there is a dearth of case law construing sec_512 we nonetheless find one of our prior cases atlanta athletic club v commissioner tcmemo_1991_83 revd 980_f2d_1409 11th cir to be instructive in atlanta athletic club v commissioner supra the taxpayer an organization described in sec_501 and exempt from income_taxation under sec_501 operated a country club including two hole golf courses a clubhouse a swimming pool tennis courts and other recreational facilities for the benefit of its members and their guests during its taxable_year ended date the taxpayer realized gain of approximately dollar_figure million on the sale of acres of land the taxpayer subsequently reinvested the dollar_figure million in additional recreational facilities within years of the date of the sale upon review of the matter the commissioner determined that the taxpayer was liable for unrelated_business_income_tax in respect of the gain realized on the sale of its land because the land in question was not used directly in the performance of the taxpayer's exempt_function as required for nonrecognition treatment under sec_512 in proceedings before this court the parties presented conflicting testimony and other evidence regarding both the taxpayer's intentions with respect to the use of the land in question and whether activities in furtherance of the taxpayer's exempt_function were actually conducted on the property in rendering our decision we first rejected the parties' evidence respecting the taxpayer's intentions with respect to the use of the land on the ground that the applicability of sec_512 does not turn on a taxpayer's intent further based upon our review of the remaining testimony and evidence we found that the land in question was not used directly in the performance of the taxpayer's exempt_function consequently we sustained the commissioner's determination that the taxpayer was liable for unrelated_business_income_tax atlanta athletic club v commissioner tcmemo_1991_83 the taxpayer appealed our decision to the u s court_of_appeals for the eleventh circuit as a preliminary matter the court_of_appeals agreed with this court's initial determination that a taxpayer's intention with respect to the use of property is not relevant in determining the applicability of sec_512 in this regard the court_of_appeals reasoned as follows the statute speaks in terms of use rather than intent therefore the tax_court correctly observed that the club's various plans for the land were irrelevant atlantic athletic club t c m cch pincite the analysis must concentrate on the ways in which the westside property was or was not used directly this process entails factual findings as to the activities that occurred on tracts a and b of the westside property and legal conclusions as to whether those activities constituted sufficient recreational uses by the club atlanta athletic club v commissioner f 2d pincite the court_of_appeals nevertheless reversed our decision after concluding that the testimony and evidence demonstrated that the taxpayer had in fact directly used the property in question in the performance of its exempt_function in particular the court_of_appeals focused on evidence that it concluded tended to show that the taxpayer conducted various activities on the property in question including kite flying contests foot races and picnics id pincite3 the plain language of sec_512 limits nonrecognition treatment to gains realized on the sale of property used directly in the performance of the organization's exempt_function consistent with atlanta athletic club v commissioner supra we conclude that the plain and ordinary meaning of the phrase used directly in the performance of the exempt_function of an organization as set forth in sec_512 connotes an exempt organization's use of assets or property that is both actual and direct in relation to the performance of its exempt_function given petitioner's concession that no part of the 8-acre tract on which the homesites are situated was ever physically used by petitioner for recreational activities it follows that the gain realized on the sale of the homesites does not qualify for nonrecognition under sec_512 but rather is subject_to the unrelated_business_income_tax petitioner argues that atlanta athletic club v commissioner supra is factually distinguishable from the instant case specifically petitioner asserts that unlike the instant case there is no indication that the taxpayer in atlanta athletic club v commissioner supra attempted to obtain a development plan for the property in question or that the property was subject_to any sort of use restriction as is the case here simply stated we are not persuaded that the tax_court or the court_of_appeals would have altered its interpretation of sec_512 in the face of such evidence we likewise are not convinced that the legislative_history underlying sec_512 supports petitioner's position petitioner relies on s rept 1969_3_cb_423 for the proposition that it would be contrary to congressional intent to subject the gains that it realized on the sale of the homesites to unrelated_business_income_tax s rept pincite 1969_3_cb_423 states in pertinent part in addition the committee's bill provides that the tax on investment_income is not to apply to the gain on the sale of assets used by the organizations in the performance of their exempt functions to the extent the proceeds are reinvested in assets used for such purposes within a period beginning year before the date of sale and ending three years after that date this provision is to be implemented by rules similar to those provided where a taxpayer sells or exchanges his residence sec_1034 the committee believes that it is appropriate not to apply the tax on investment_income in this case because the organization is merely reinvesting the funds formerly used for the benefit of its members in other types of assets to be used for the same purpose they are not being withdrawn for gain by the members of the organization for example where a social_club sells its clubhouse and uses the entire proceeds to build or purchase a larger clubhouse the gain on the sale will not be taxed if the proceeds are reinvested in the new clubhouse within three years relying on this excerpt petitioner argues that it would be inappropriate to subject the gains in question to unrelated_business_income_tax where the gains were immediately reinvested in new recreational facilities as previously noted where a statutory provision is clear on its face we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein 96_tc_895 although petitioner immediately reinvested its gains in new recreational facilities used in the performance of its exempt_function the fact remains that congress enacted a nonrecognition_provision that is limited to a narrowly defined set of circumstances the benefits of sec_512 are limited to gains realized on the sale of property that is used directly in the performance of the organization's exempt_function petitioner has failed to demonstrate that the gain that it realized on the sale of the homesites fits within the terms of sec_512 moreover we are not satisfied that the legislative_history relied upon by petitioner rises to the level of unequivocal evidence of legislative purpose sufficient to ignore the literal terms of the controlling statute accordingly we agree with respondent that petitioner was obligated to recognize and report the gain on its tax_return we have considered petitioner's remaining arguments and find them unpersuasive to reflect the foregoing decision will be entered for respondent
